Citation Nr: 1207650	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness. 

3.  Entitlement to an initial evaluation in excess of 10 percent for a left elbow scar. 

4.  Entitlement to an increased evaluation for left knee sprain with medial meniscal tear, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for residuals of a fracture, left (minor) elbow surgery with traumatic degenerative joint disease, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for left peripheral neuropathy secondary to fracture and surgery, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased evaluation for lumbar paravertebral myositis, currently evaluated as 30 percent disabling. 

8.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from May to September 1983, from November 1990 to May 1991, from September to December 1994 and from October 2002 to September 2003. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2005 rating decision and a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2009, the matter was remanded by the Board for additional development.  The development ordered by the Board has been completed, and the claim is again before the Board for appellate review.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness, entitlement to service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion and TDIU are addressed in the REMAND that follows this decision.  


FINDINGS OF FACT

1.  The Veteran has a painful but superficial, left elbow scar measuring 0.5 centimeters by 9 centimeters that shows no signs of skin breakdown and has no inflammation, edema or keloid formation.  The scar involves an area less than 144 square inches and is productive of no limitation of function. 

2.  The Veteran's left knee disability is manifested by pain on motion of the left knee, range of motion from 0 to 120 degrees, and no slight recurrent subluxation or lateral instability. 

3.  The Veteran's lumbar myositis has been manifested by not more than forward flexion of the thoracolumbar spine limited to 30 degrees or less; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine and there have been no incapacitating episodes.  

4.  Residuals of a fracture, left (minor) elbow surgery with traumatic degenerative joint disease are manifested by pain with limitation of motion of supination hand fixed in full pronation or pronation lost beyond middle of arc; ankylosis of the elbow, malunion, or flail joint of the left ulna or left radius are not shown.  

5.  Left peripheral neuropathy secondary to fracture and surgery (minor) is manifested by not more than mild incomplete paralysis of the middle radicular peripheral nerves group.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left elbow scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 

2.  The criteria for a disability rating in excess of 10 percent for left knee sprain with medial meniscal tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).

3.  The criteria for a disability rating in excess 30 percent for lumbar myositis on the basis of functional impairment of the spine or incapacitating episodes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.22, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

4.  The criteria for a disability rating in excess of 10 percent for the residuals of a fracture, left elbow surgery with traumatic degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205, 5209, 5211, 5213 (2011).

5.  The criteria for a rating in excess of 20 percent rating for left peripheral neuropathy secondary to fracture and surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.59, 4.124a Diagnostic Code 8511 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased evaluations for his service-connected disabilities on appeal.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 


I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran in this case was provided adequate VCAA notice by letters in January 2010, May 2010 and June 2010, after the initial adjudication of the claims.  The Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's disability file from the Social Security Agency (SSA) has also been obtained.  Medical treatment records submitted in Spanish have been translated into English.  Records from doctors identified by the Veteran and his representative have been obtained, including those from E.R.C., M.D., and P.A.V., M.D., which were recently mentioned by the Veteran.  The Veteran submitted a waiver of RO consideration of evidence not previously considered by the RO in August 2010.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in May 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since those examinations. 

The Board will accordingly address the merits of the issue on appeal. 

II.  Legal Principles 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Scars

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim. 

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118 , Diagnostic Code (DC) 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118 , Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008). 

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118 , Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008). 

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008). 

2.  Left Knee Sprain with Medial Meniscal Tear

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a. 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage with frequent episodes of locking and effusion), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).

3.  Lumbar Myositis

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

4.  Left Elbow Fracture & Peripheral Neuropathy

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left forearm is considered his minor extremity.  See 38 C.F.R. § 4.69 (2011). 

Normal ranges of motion of the elbow and forearm are zero degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I. 

Under the provisions of DC 5205, a 30 percent rating for the minor elbow is warranted for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees.  A 40 percent rating for the minor elbow is warranted for intermediate ankylosis of the elbow at an angle of more than 90 degrees or between 70 degrees and 50 degrees.  A 50 percent rating for the minor elbow is warranted for unfavorable ankylosis of the elbow at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a. 

Under the limitation of flexion of the forearm provisions of DC 5206, a noncompensable rating is warranted for flexion of the minor forearm limited to 110 degrees; a 10 percent rating is warranted for flexion of the minor forearm limited to 100 degrees; a 20 percent rating is warranted for flexion of the minor forearm limited to 90 degrees; a 20 percent rating is also warranted for flexion of the minor forearm limited to 70 degrees; a 30 percent rating is warranted for flexion of the minor forearm limited to 55 degrees; and a 40 percent rating is warranted for flexion of the minor forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206. 

Under the limitation of extension of the forearm provisions of DC 5207, a 10 percent rating is warranted for extension of the minor forearm limited to 45 degrees and for extension of the minor forearm limited to 60 degrees; a 20 percent rating is warranted for extension of the minor forearm limited to 75 degrees and for extension of the minor forearm limited to 90 degrees; a 30 percent rating is warranted for extension of the minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a , DC 5207. 

In addition to the foregoing, a 20 percent rating is warranted where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5208. 

The schedule also includes criteria for evaluation of limitation of pronation and supination.  38 C.F.R. § 4.71a, DC 5213.  Limitation of supination of 30 degrees or less warrants a 10 percent rating.  A 20 percent rating is warranted for loss of pronation motion beyond the last quarter of the arc or for loss of pronation motion beyond the middle of the arc.  DC 5213 also provides for a 20 percent rating if the hand is fixed near the middle of the arc or moderate pronation or if the minor hand is fixed in full pronation; and a 30 percent rating if the minor hand is fixed in supination or hyperpronation.  Id.

Incomplete paralysis of the middle radicular peripheral nerves group (minor) warrants a 20 percent rating when mild, a 30 percent rating when moderate and a 60 percent rating when severe.  Complete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8511.

III.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

1.  Left Elbow Scar

In his claim for a rating in excess of 10 percent, the Veteran asserts that his left elbow scar from surgery in 1991 is painful.  Service connection for left elbow surgery repair scar was granted in a June 2006 rating decision based on a claim received in March 2006.  The scar was found to be superficial and painful on examination.  

The Veteran was afforded VA scars examinations in April 2006, March 2007 and May 2010.  At the time of examination in April 2006, the post-surgical left elbow scar, which was near the lateral epycondyle crossing, measured .5 by 9 centimeters (cm.).  While it was reportedly tender to palpation, there was no inflammation, elevation, edema, skin ulceration or breakdown or keloid formation of the scar.  There was depression and adherence to underlying tissue but the texture of the scarred area was normal.  There was no induration or inflexibility but the skin color on the scar was lighter than the other skin.  There was underlying tissue loss of 3 millimeters (mm.) on a 4 cm. area of the scar.  There was no disfigurement of the head or neck.  There was restriction in range of motion of the left elbow of flexion which measured 0 to 120 degrees actively and 0 to 140 degrees passively.  Active extension was 0 to -25 degrees and passive extension was 0 to 140 degrees.  There was objective evidence of painful motion of all movements of the left elbow.  The diagnosis was fracture, left elbow surgery left elbow with traumatic degenerative joint disease with residual scar.  

At the time of examination in March 2007, the post-surgical left elbow scar, which was described as lineal, measured 1 mm by 9 cm.  While it was reportedly painful to palpation, there was no inflammation, elevation, depression, edema, skin ulceration or breakdown or keloid formation of the scar.  The scar was not unstable.  There was adherence to underlying tissue but the texture of the scarred area was not atrophic or shiny.  There was no induration or inflexibility but the skin color on the scar was hypopigmented.  The scar was deep and there was underlying tissue loss of 2-3 mm.  There was no disfigurement of the head or neck.  There was no limitation in range of motion of the left elbow due to scar formation.  Range of motion limitations were deemed to be due to articular pain.  

At the time of examination in May 2010, the post-surgical left elbow scar, which was described as near the lateral epycondyle crossing, measured .5 cm. by 9 cm.  While it was reportedly painful to palpation, there was no inflammation, edema, skin breakdown or keloid formation of the scar.  There was no skin breakdown and the scar had no disabling effects.  There was no facial disfigurement.  The Veteran reported he had retired in 2006 from his job as a supermarket supervisor due to his low back.  The scar caused no effects on usual daily activities.  

The Board finds that the Veteran is not entitled to an increased disability rating for his left elbow post surgical scar.  In this regard, the Board notes that there is objective evidence that the scar is painful or tender, which is the basis for the 10 percent rating currently assigned.  It remains superficial and stable, and not productive of any functional limitation as clearly set forth by VA examiners in March 2007 and May 2010.  While the Veteran has asserted that his scar warrants a higher rating, there is no objective evidence obtained at the VA examination or in any of the treatment records indicating that the scar warrants a rating in excess of 10 percent.  There is no evidence indicating that the area of the scar exceeds 144 square inches (929 square cm), or that there is any limitation of function as a result of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran's scar has more closely approximated the criteria for a higher evaluation.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has found it not applicable as the preponderance of the evidence is against the claim.

2.  Left Knee

Service connection for left knee sprain with subsequent medial meniscal tear was granted in a January 2005 rating decision, with a 10 percent rating assigned from the date of claim in September 2003.  The Veteran filed an increased rating claim in February 2005, asserting that the left knee disability has increased and that he now has constant knee pain.  

Historically, the Board notes that, during the November 2004 VA examination, the Veteran reported that he injured his back and left knee when he fell escorting a prisoner in Guantanamo in 2003.  He suffered a meniscal tear which was repaired via arthroscopy in March 2004.  The Veteran reported he was working as a supermarket supervisor.  He denied recurrent subluxation or dislocation or flare-ups.  He reported instability and giving way sensation.  Range of motion of the left knee included flexion to 100 degrees, painful from 80 degrees.  Extension was pain free to 0 degrees.  Ligament testing, medial, lateral, anterior and cruciate, was negative.  McMurray was also negative on the left.  There was pain with peripatellar palpation.  There was grimacing with flexing against some resistance in Lachman test.  There was no swelling or redness of the knee.  Left knee X-ray was normal.  

VA treatment records include treatment and physical therapy for the left knee from early 2005 through December 2007.  

During VA examination in July 2005, the Veteran reported constant left knee pain of 6 on a scale of 1 to 10, 10 being the worst.  Range of motion of the left knee included extension of 0 and flexion to 120 degrees, active and 145, passive .  The knee was stable on ligaments testing.  The examiner noted the loss of motion was from 120 to 145 degrees due to pain.  There was no additional limitation due to fatigue, weakness, lack or endurance.  Gait was antalgic and there was no leg length discrepancy.  There was no ankylosis or inflammatory arthritis.  The knee was stable and there was no laxity.  MRI of the left knee in July 2005 showed small joint effusion, mild degeneration of the medial meniscus and sprain or degeneration of the anterior collateral ligament (ACL).  The diagnosis was left knee arthralgia with meniscal tear, status post arthroscopy.  

The Veteran is in receipt of SSA benefits for his back and knee disabilities based on a decision dated in October 2008.  The decision is based on multiple VA treatment records as well as records from his aforementioned private treating sources.  Additionally, a statement from D.T., D.O., neurologist, reportedly indicates cervical and lumbar disc disease and knee injury.  Dr. T. noted the antalgic gait, strength limited by pain and use of a TENS unit.  The actual SSA decision notes that he is essentially limited to light work which makes him eligible for SSA disability based on a mechanical application of SSA rules on the basis of this and his age.

During VA examination in May 2010 the Veteran reported that the knee was growing progressively worse.  His treatment consisted of the medications Tramadol, 50 mg daily as needed and Naproxen, 550 mg two times a day.  These gave fair relief but resulted in elevated hepatic enzymes.  The knee reportedly demonstrated no deformity, giving way, instability or weakness.  There was pain, stiffness, repeated effusion and at least daily locking but no incoordination, decreased speed of joint motion, episodes of subluxation or dislocation or other symptoms.  Swelling and tenderness were reported.  Severe flare-ups, lasting for hours, reportedly occurred weekly precipitated by prolonged walking or standing.  These were alleviated by medication.  He reported he now used a walker.  He had an antalgic gait.  On clinical examination, there was crepitus and tenderness but no clicks or snaps, grinding, instability or mass behind the knee.  There was subpatellar tenderness but no meniscus abnormality.  Range of motion of the left knee included extension of 0 and flexion to 120 degrees.  There was pain but no additional limitation due to repetition.  There was no ankylosis.  It was noted that the Veteran retired in 2006.  The disability was considered to have a moderate effect on most routine daily activities and to prevent sports, recreation and exercise.  

The Veteran's private treating physician, P.A.A., M.D., has submitted a statement during the appeal period stating that the Veteran suffers from chronic pain and decreased range of motion due to knee, neck and back disability.  He has indicated that the disabilities are not improved with analgesics or physical therapy.  E.R., M.D., has treated the Veteran including during the period from August 2009 through February 2010, for, among other ailments, chronic low back and cervical pain with bilateral radiculopathy.  

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the left knee disability.  In this regard, the Veteran is essentially rated under DC 5257 for knee impairment including slight recurrent subluxation or lateral instability of the knee.  The record unequivocally shows that he does not manifest even slight recurrent subluxation or lateral instability.  Nor does he meet the criteria for an increased rating based on diagnostic code pertaining to decreased flexion or extension, ankylosis, or arthritis on X-ray.  There is also no impairment of tibia and fibula or other impairment of the knee warranting a rating in excess of 10 percent.  Furthermore, although the Veteran complains of locking, and effusion was reported by the Veteran during the May 2010 examination, this was not noted on the actual summary of findings by the examiner and it was affirmatively noted as not present in the prior examination in July 2005.  The Board finds that the record does not support an increased rating on these facts.  

However, the Board acknowledges that the VA examinations demonstrate pain on motion and some degree of loss of flexion due to pain, though this loss is, as noted, not sufficient objectively to warrant a compensable rating under DC's 5260 or 5261.  The examiners and treatment providers nonetheless have repeatedly stated that the Veteran's major functional impairment was due to left knee pain.  The private physicians' opinions and later evidence affirms the presence of chronic pain on motion in the knee, limitations in walking and standing, and restrictions in his ability to exercise and participate in sports.  The Veteran has also reported experiencing painful flare-ups at least weekly in the knee that last for hours at a time.  For these reasons, the Board finds that the Veteran is more appropriately rated 10 percent for the knee for pain on motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260. 

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  Though there is a reduced range of motion and also pain after repetitive motion as shown in the most recent examination, the limitation of motion is still insufficient to justify a higher rating.  The Board concludes that a higher rating based on those factors is not warranted. 

Consideration has been given to assigning a higher disability rating for all or part of the period on appeal.  However, there is no evidence indicating that the Veteran's flexion is limited to 30 degrees in the knee or that his knee extension is limited.  At most, the Veteran has limited flexion to 120 degrees in the left knee. 

The Board notes that the Veteran's major functional impairment in the knee is pain.  A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran knee disability has more closely approximated the criteria for a higher evaluation.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has found it not applicable as the preponderance of the evidence is against the claim.

3.  Lumbar Myositis

Service connection for lumbar myositis was granted in a January 2005 rating decision, with a 30 percent rating assigned from the date of claim in September 2003 under DC 5237.  The RO noted that the medical record established that the Veteran's back disability pre-existed injury in service in 2003.  It was also determined that the level of disability prior to service was 10 percent.  As the current manifestations warranted 40 percent under DC 5237, the rating assigned was 30 percent.  38 C.F.R. § 4.22 (2011).  

The Veteran filed a claim for increased rating in February 2005, alleging that his low back disability had worsened.  Historically, VA examination in November 2004 showed chronic active lumbosacral strain - myositis.  The examiner opined that the condition existed prior to service and was aggravated by the fall in service in 2003.  Forward flexion was 0 to 45 degrees, extension was 0 to 45 degrees.  Lateral flexion was 45 degrees bilaterally and lateral rotation was 80 degrees bilaterally.  There was no ankylosis or neurological abnormalities.  There were no incapacitating episodes.  

The Veteran underwent VA examination of the low back in May 2010.  His treatment consisted of the medications Tramadol, 50 mg daily as needed and Naproxen, 550 mg two times a day with the aforementioned side effect of elevated hepatic enzymes.  He complained of numbness and paresthesia but no unsteadiness.  He also reported daily pressured, stabbing constant, non-radiating pain in the lumbar area.  There had been no incapacitating episodes.  He could walk 1/4 mile.  On examination, posture was normal but gait was antalgic.  There was no abnormal spinal curvature or ankylosis.  Muscles of the spine demonstrated spasm, guarding, pain with motion and tenderness bilaterally.  Detailed motor and sensory examination demonstrated no abnormality in any lower extremity.  There was no other motor impairment, muscle strength or nerve impairment.  Muscle tone was normal and there was no atrophy.  Detailed reflex examination showed no abnormality.  Range of motion included flexion to 0 to 50 degrees, extension 0 to 15 degrees, lateral rotation 0 to 10 bilaterally and lateral flexion 0 to 15 bilaterally.  While there was objective pain following repetitive motion, there was no additional limitation after three repetitions.  Lasegue's sign was not positive, overreaction simulation and distraction were absent, and tenderness was present.  An August 2009 MRI of the lumbar area brought in by the Veteran showed disc bulge at L3-4 and L4-5 with arthrosis and spinal canal narrowing.  The examiner noted that the Veteran retired in 2006 from his supermarket supervisor job and observed that the low back condition caused moderate effects on usual daily activities and prevented sports, exercise and recreation.  The examiner opined that the Veteran could perform his former job despite his back and other disabilities with reasonable accommodations including no more than light lifting, no prolonged walking or climbing stairs and no repetitive twisting or bending.  

The Board again notes that the Veteran is in receipt of SSA benefits for his back disability and knee disability based on the decision dated in October 2008 discussed above.  

The Board finds that there is no evidence to support a rating in excess of 30 percent.  As noted, there have been no incapacitating episodes requiring bed rest prescribed by a physician to the degree required, and there is no ankylosis.  Flexion is limited to 50 degrees.  Considering that the current manifestations which do not support more than a 40 percent rating under the applicable Diagnostic Code, application of 38 C.F.R. § 4.22 warrants the continued 30 percent rating.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran low back disability has more closely approximated the criteria for a higher evaluation. 

Considering the Veteran's contentions and the findings on the May 2010 examination, the Board finds that a separate rating is not warranted for even mild incomplete paralysis of the sciatic nerve under DC 8520.  The VA examinations have been wholly negative for any finding of neurological impairment related to the back disability.  The detailed motor, sensory and reflex examinations reflect no abnormality.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  Though there is a reduced range of motion and also pain after repetitive motion as shown in the most recent examination, the limitation of motion is still insufficient to justify a higher rating.  The Board concludes that a higher rating based on those factors is not warranted. 

In reaching this decision the Board has considered the doctrine of reasonable doubt but has found it not applicable as the preponderance of the evidence is against the claim.

4.  Left Elbow Fracture & Peripheral Neuropathy

The Veteran injured his left elbow in 1991 when he fell in Saudi Arabia.  In 1991 he underwent open reduction and internal fixation of the radial fractured in the incident.  Service connection for the fracture and peripheral neuropathy was granted in December 1991.  The Veteran seeks increased ratings, contending that the disabilities have become more severe.  

The Veteran was afforded VA examination of the left elbow in July 2005.  He reported that pain in the elbow was constant.  He stated that the pain was 8 out of 10 at examination.  He was noted to be right-handed.  The elbow was tender but free from effusion, redness, instability or heat.  There was no ankylosis.  There was no inflammatory arthritis.  The elbow was stable and free of laxity.  X-rays showed post traumatic deformity of the radial head.  

The Board notes the aforementioned April 2006 examination of the left elbow scar which included range of motion findings.  

The Veteran was afforded VA examination of the left elbow and neurological examination in May 2010.  He reported that pain in the elbow was progressing.  Medication was Tramadol and Naproxen as noted.  He reported severe weekly flare-ups of pain and locking.  Range of motion was 0 to 145 degrees flexion and extension with pronation 0 to 80 degrees.  Supination was 0 to 85 degrees.  There was pain with motion but no decreased range of motion with repetition.  The left elbow fracture residuals were considered by the examiner to prevent exercise and sports and to have a moderate effect on other usual daily activities.  

VA examination in May 2010 also addressed the peripheral neuropathy.  A detailed motor, muscle, reflex and sensory examination was normal with the exception of noted decreased pinprick and pain at the left upper extremity.  An EMG showed no abnormalities in the muscles sampled.  The impression was mild bilateral carpal tunnel syndrome (CTS), no evidence of acute motor radiculopathy, upper or lower extremities.  The examiner noted the diagnoses of left radial neuropathy secondary to elbow fracture and CTS, and pointed out that CTS was unrelated to left radial neuropathy secondary to elbow fracture.  He emphasized these were separate entities in timing of occurrence and in anatomical site.  Nonetheless, he opined that the left radial neuropathy prevented exercise and sports and had a moderate effect on other usual daily activities.

The Board finds that there is no evidence to support a rating in excess of 10 percent for fracture of the left elbow.  The range of motion of the affected joint does not support a higher rating, nor does his elbow manifest any of the other relevant controlling criteria discussed above.  

Considering the Veteran's contentions and the findings on the May 2010 examination, the Board finds that an increased rating is not warranted for peripheral neuropathy under DC 8511 or any other diagnostic code.  The VA examinations have been overwhelmingly negative for anything more than minor findings of neurological impairment related to this disability.  The detailed motor, sensory and reflex examinations reflect no abnormality other than decreased pinprick.  

The Board has considered whether additional compensation is warranted under the DeLuca factors as to the elbow fracture.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  Though there is a reduced range of motion and also pain after repetitive motion as shown in the most recent examination, the limitation of motion is insufficient to justify a higher rating.  The Board concludes that a higher rating based on those factors is not warranted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran left elbow disability or peripheral neuropathy has more closely approximated the criteria for a higher evaluation. 

In reaching this decision the Board has considered the doctrine of reasonable doubt but has found it not applicable as the preponderance of the evidence is against the claims.

5.  Additional Considerations

Consideration has been given to assigning a staged ratings ; however, at no time during the period in question have any of the disabilities warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether any of the disabilities at issue in this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the scar is not productive of any significant symptoms or impairment.  The symptoms of the back, knee and left elbow fracture and peripheral neuropathy are adequately addressed in the rating criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

An initial evaluation in excess of 10 percent for a left elbow scar is denied. 

An increased evaluation for left knee sprain with medial meniscal tear is denied. 

An increased evaluation for residuals of a fracture, left elbow surgery with traumatic degenerative joint disease is denied. 

An increased evaluation for left peripheral neuropathy secondary to fracture and surgery is denied. 

An increased evaluation for lumbar paravertebral myositis is denied.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board again observes that, in June 2003, it dismissed the Veteran's claim for service connection for joint pain as due to undiagnosed illness.  In January 2005, the RO denied the Veteran's claim for service connection for joint pain as due to undiagnosed illness, and so informed him that same month.  He did not timely disagree and that decision became final.  His claim to reopen was received in August 2006, and this appeal ensued. 

As to the new and material evidence claim, the United States Court of Appeals for Veterans Claims (Court) issued a decision in 2006 in which it held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.  Although a March 2007 RO notice letter did inform the Veteran that his claim for service connection for joint pain due to undiagnosed illness was previously denied and that new and material evidence was required to reopen the claim, the letter did not discuss the basis for the prior denial, and there is no other letter that complies with the holding in Kent v. Nicholson, 20 Vet. App. 1; see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006) (holding that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case).  This was the basis for the prior Board remand in 2009.  The matter was not addressed.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore the claim must again be remanded for issuance of notice in compliance with Kent.

Regarding the Veteran's claims seeking service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion and TDIU, these matters are inextricably intertwined with the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness; consideration of these matters must be deferred pending resolution of the new and material evidence claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes an explanation as to the information and evidence needed for claims to reopen previously denied claims, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness, service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion and TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


